                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                 NO. 5:17CR00141-001D

UNITED STATES OF AMERICA,                   )
                                            )
                                 Plaintiff, )
                                            )
                   V.                       )
                                            )
ADAM GEOFFREY FRANKEL,                      )             ORDER TO UNSEAL
                                            )
                             Defendant, )
                                            )
                   V.                       )
                                            )
EMPOWER RETIREMENT, LLC,                    )
                                            )
                             Garnishee. )

      Upon motion of the United States, it is hereby ORDERED that the

government's Application for Writ of Garnishment [D.E. #99] and the Writ of

Garnishment issued as its result along with the Instructions to Criminal Defendant,

Clerk's Notice of Post-Judgment Garnishment, Right to Have Exemptions

Designated, Objection to Answer, and Request for Hearing [D.E. #112, 112-1] in the

above-captioned case be unsealed.

      This the   I<.    day of   N, M Cb        , 2021.



                                  J   ES C. DEVER III
                                  United States District Court Judge




       Case 5:17-cr-00141-D Document 139 Filed 03/16/21 Page 1 of 1
